DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species of Fig. 2 in the reply filed on 09/09/2021 is acknowledged.
Claims 3, 4, 9, 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.  Claim 9, which was in Applicant’s list of claims readable on elected species, was further withdrawn from consideration because the examiner found out that the claim 9 read on the nonelected species Fig. 4 and does not read on the elected species Fig. 2 according to paragraphs [0069, 00149] of the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 10-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first substrate including a plurality of pixels” in the second line of the claim, which is inconsistent with the elected species of Fig. 2A.  Fig. 2A shows the pixels SPXR, SPXG and SPXB are not part of the first substrate 110.  It is recommended to replace the limitation “a first substrate on which a plurality of pixels are defined” similar to the first line of claim 10.  The inconsistency renders the claim indefinite.
Claim 1 recites the limitation “a groove” in the second last line of the claim, which is ambiguous.  The groove is defined by an object, for example, a groove of the upper surface of the first substrate.  The term “a groove” becomes indefinite without indicating the object that defines the groove.
Claim 10 recites the limitation “wherein an upper surface of the plurality of inorganic light emitting structures includes a groove; a plurality of light conversion units in the groove” in the 3rd to 5th lines of the claim, which is inconsistent with the elected species of Fig. 2A.  Firstly, Fig. 2A shows the plurality of inorganic light emitting structure 140 are separated from each other and has multiple upper surfaces, not a single upper surface.  Secondly, there is only one 
Claim 18 recites the limitation “a groove” in the 4th line of the claim, which is ambiguous.  The groove is defined by an object, for example, a groove of the upper surface of the first substrate.  The term “a groove” becomes indefinite without indicating the object that defines the groove.
Claims 2, 5-8, 11-14, 16, 17 and 19 are rejected because they depend on the rejected claims 1, 10 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/3/2021